Judgment and order reversed and new trial granted, with costs to appellant to abide event. Held, that the proof as to the effect of the plaintiff’s illness upon the prosperity of his business and the evidence of his loss of profits therein and the sale of the business at a loss were incompetent and improperly received upon the question of plaintiff’s damages. We think the point was sufficiently raised by exception and was not waived by failure to except to the judge’s charge on that subject. All concurred.